Lewis, J.
Various entries and orders purporting tc have been made in the commissioner’s court appear in th< record brought to this court upon appeal, but nowhere ii such record is there a transcript of the proceedings had be fore the commissioner, certified by him. In the absence o such a transcript, so certified by the commissioner, th< jurisdiction of the United States Court for the Northern district of the Indian Territory to try this cause, and t< render jndgment upon appeal, is not shown, and consequent ly the jurisdiction of this court cannot be invoked. Wise v Yell, 7 Ark. 11; Watts vs Hill, 7 Ark. 203. The appeal i dismissed.
Kilgore, J'., concurs.